 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHANNON WILLIAMS,                                 Case No. 1:16-cv-01540-DAD-JDP
11                       Plaintiff,
                                                        ORDER APPOINTING LIMITED-PURPOSE
12           v.                                         COUNSEL
13    OFFICER BAKER,
14                       Defendant.
15

16          Plaintiff Shannon Williams is a federal prisoner proceeding without counsel and in forma
17   pauperis in this civil rights action brought under Bivens v. Six Unknown Agents, 403 U.S. 388
18   (1971). On October 28, 2019, the plaintiff filed a Motion to Appoint Counsel. ECF No. 66. On
19   February 7, 2020, the court found appointment of counsel for plaintiff warranted for the limited
20   purpose of briefing whether plaintiff’s remaining Eighth Amendment allegation in his complaint
21   states a claim upon which relief may be granted in light of Ziglar v. Abbasi, 137 S. Ct. 1843, 1854
22   (2017). ECF No. 69. Carter C. White and the King Hall Civil Rights Clinic have been selected
23   from the court’s pro bono attorney panel to represent plaintiff for this limited purpose and have
24   agreed to be appointed.
25      Accordingly, it is hereby ordered that:
26          1. Carter C. White and the King Hall Civil Rights Clinic are appointed as limited purpose
27   counsel for plaintiff in the above entitled matter. This appointment is for the limited purpose of
28
                                                       1
 1   briefing on the proper application of Ziglar. The brief is due 60 days from the date of this order.
 2            2. Carter C. White and the King Hall Civil Rights Clinic’s appointment will terminate
 3   when an order has been issued on whether plaintiff’s complaint states a claim on which relief may
 4   be granted in light of Ziglar v. Abassi.
 5            3. Appointed counsel has requested access to the video file lodged on the docket. See
 6   ECF No. 50. The court grants this request and will work with appointed counsel to provide
 7   access to the file.
 8            4. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
 9   spark@caed.uscourts.gov if he has any questions related to the appointment.
10            5. The Clerk of the Court is directed to serve a copy of this order upon Carter C. White,
11   King Hall Civil Rights Clinic, UCD Clinical Program Bldg. TB 30, 1 Shields Ave., Davis, CA
12   95616.
13
     IT IS SO ORDERED.
14

15
     Dated:      March 2, 2020
16                                                      UNITED STATES MAGISTRATE JUDGE
17

18   No. 205.
19

20
21

22

23

24

25

26
27

28
                                                        2
